Case 1:19-cv-01741-MJD-JRS Document 17 Filed 07/07/20 Page 1 of 14 PageID #: 1329




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION


 KEVIN L. H., 1                                        )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )      No. 1:19-cv-01741-MJD-JRS
                                                       )
 ANDREW M. SAUL,                                       )
                                                       )
                                                       )
                               Defendant.              )




                                   ENTRY ON JUDICIAL REVIEW


         Claimant Kevin L. H. requests judicial review of the final decision of the Commissioner

  of the Social Security Administration ("Commissioner") denying his application for

  Supplemental Security Income ("SSI") under Title XVI of the Social Security Act ("the Act").

  See 42 U.S.C. §§ 416(i), 423(d).

                                            I. Background

         On August 25, 2015, Claimant filed an application for SSI, alleging disability beginning

  September 28, 2006.2 [Dkt. 6-5 at 2.] Claimant's application was initially denied on December


  1
    In an attempt to protect the privacy interests of claimants for Social Security benefits,
  consistent with the recommendation of the Court Administration and Case Management
  Committee of the Administrative Office of the United States courts, the Southern District of
  Indiana has opted to use only the first name and last initial of non-governmental parties in its
  Social Security judicial review opinions.
  2
    The parties set forth Claimant's medical background in their briefs. [See Dkt. 8 at 5 & Dkt. 15
  at 2.] Because these facts involve Claimant's confidential and otherwise sensitive medical
  information, the Court will incorporate by reference the factual background in the parties' briefs
  and articulate only specific facts as needed below.


                                                   1
Case 1:19-cv-01741-MJD-JRS Document 17 Filed 07/07/20 Page 2 of 14 PageID #: 1330




  4, 2015, [Dkt. 6-3 at 14], and again upon reconsideration on April 7, 2016. Id. at 28.

  Administrative Law Judge Genevieve Adamo ("ALJ") held a hearing on Claimant's application

  on March 26, 2018. [Dkt. 6-2 at 47.] On June 13, 2018, the ALJ issued her determination that

  Claimant was not disabled. Id. at 41. The Appeals Council then denied Claimant's request for

  review on February 26, 2019, id. at 2, which made the ALJ's decision the final decision of the

  Commissioner. Claimant then timely filed his Complaint in this Court seeking judicial review of

  the Commissioner's decision. [Dkt. 1.]

                                           II. Legal Standard

          To be eligible for Supplemental Security Income, a claimant must have a disability

  pursuant to 42 U.S.C. § 423. Disability is defined as the "inability to engage in any substantial

  gainful activity by reason of any medically determinable physical or mental impairment which

  can be expected to result in death or which has lasted or can be expected to last for a continuous

  period of not less than 12 months." 42 U.S.C. § 423(d)(1)(A).

          To determine whether a claimant is disabled, the Commissioner, as represented by the

  ALJ, employs a sequential, five-step analysis: (1) if the claimant is engaged in substantial

  gainful activity, he is not disabled; (2) if the claimant does not have a "severe" impairment, one

  that significantly limits his ability to perform basic work activities, he is not disabled; (3) if the

  claimant's impairment or combination of impairments meets or medically equals any impairment

  appearing in the Listing of Impairments, 20 C.F.R. pt. 404, subpart P, App. 1, the claimant is

  disabled; (4) if the claimant is not found to be disabled at step three, and is able to perform his

  past relevant work, he is not disabled; and (5) if the claimant is not found to be disabled at step

  three and cannot perform his past relevant work, but can perform certain other available work, he

  is not disabled. 20 C.F.R. § 416.920. Before continuing to step four, the ALJ must assess the




                                                     2
Case 1:19-cv-01741-MJD-JRS Document 17 Filed 07/07/20 Page 3 of 14 PageID #: 1331




  claimant's residual functional capacity ("RFC") by evaluating "all limitations that arise from

  medically determinable impairments, even those that are not severe." Villano v. Astrue, 556 F.3d

  558, 563 (7th Cir. 2009).

         The ALJ's findings of fact are conclusive and must be upheld by this Court "so long as

  substantial evidence supports them and no error of law occurred." Dixon v. Massanari, 270 F.3d

  1171, 1176 (7th Cir. 2007). This Court may not reweigh the evidence or substitute its judgement

  for that of the ALJ, but may only determine whether substantial evidence supports the ALJ's

  conclusion. Overman v. Astrue, 546 F.3d 456, 462 (7th Cir. 2008) (citing Schmidt v. Apfel, 201

  F.3d 970, 972 (7th Cir. 2000); Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007)). When an

  applicant appeals an adverse benefits decision, this Court's role is limited to ensuring that the

  ALJ applied the correct legal standards and there was substantial evidence supporting the ALJ's

  decision. Barnett v. Barnhart, 381 F.3d 664, 668 (7th Cir. 2004) (citation omitted). For the

  purpose of judicial review, "[s]ubstantial evidence is 'such relevant evidence as a reasonable

  mind might accept as adequate to support a conclusion.'" Barnett, 381 F.3d at 668 (quoting

  Gudgel v. Barnhart, 345 F.3d 467, 470 (7th Cir. 2003)). Because the ALJ "is in the best position

  to determine the credibility of witnesses," Craft v. Astrue, 539 F.3d 668, 678 (7th Cir. 2008), this

  Court must accord the ALJ's credibility determination "considerable deference," overturning it

  only if it is "patently wrong." Prochaska v. Barnhart, 454 F.3d 731, 738 (7th Cir. 2006). While

  the ALJ must base her decision on all of the relevant evidence, Herron v. Shalala, 19 F.3d 329,

  333 (7th Cir. 1994), and must provide some glimpse into her reasoning to "build an accurate and

  logical bridge from the evidence to her conclusion," she need not "address every piece of

  evidence or testimony." Dixon, 270 F.3d at 1176.




                                                    3
Case 1:19-cv-01741-MJD-JRS Document 17 Filed 07/07/20 Page 4 of 14 PageID #: 1332




                                        III. The ALJ's Decision

         The ALJ first determined that Claimant had not engaged in substantial gainful activity

  since the application date of April 27, 2015. [Dkt. 6-2 at 31.] At step two, the ALJ determined

  that Claimant had the following severe impairments: closed displaced fracture of the shaft of the

  right clavicle; closed fracture of the shaft of the fibula; degenerative disc disease of the cervical

  spine; depressive disorder; and personality disorder. Id. At step three, however, the ALJ found

  that Claimant "d[id] not have an impairment or combination of impairments that meets or

  medically equals the severity of one of the listed impairments." Id. at 32. In making this

  determination, the ALJ considered Listings 1.04 (disorders of the spine), 1.06 (fracture of the

  femur), 12.04 (depressive, bipolar, and related disorders), and 12.08 (personality and impulse-

  control disorders). Id.

         The ALJ then analyzed Claimant's residual functional capacity ("RFC") and concluded

  that he had the RFC to perform light work, except:

         [N]ever climbing ladders, ropes or scaffolds; occasionally climbing ramps and
         stairs, balancing, stooping, kneeling, crouching, and crawling; should avoid hazards
         such as unprotected heights and dangerous moving machinery; able to understand,
         carry out, and remember simple, routine, repetitive tasks with no production rate
         pace and with only occasional simple work-related decisionmaking; can maintain
         attention and concentration for two-hour intervals; could respond appropriately to
         occasional changes in the workplace; could have occasional interaction with
         supervisors apart from what is necessary for general instruction, task completion,
         or training; occasional interaction with coworkers; no tandem tasks; no interaction
         with the general public; could have occasional overhead reaching with the dominant
         upper extremity; frequent handling and fingering with the dominant upper
         extremity; frequent movement of the neck; and frequent exposure to extreme cold
         and wetness.

  Id. at 34. In determining the RFC, the ALJ concluded that "claimant's medically determinable

  impairments could reasonably be expected to cause the alleged symptoms; however, the

  claimant's statements concerning the intensity, persistence and limiting effects of these




                                                    4
Case 1:19-cv-01741-MJD-JRS Document 17 Filed 07/07/20 Page 5 of 14 PageID #: 1333




  symptoms are not entirely consistent with the medical evidence and other evidence in the

  record." Id. at 35.

         At step four, the ALJ found Claimant was unable to perform his past relevant work as a

  hand packager, groundskeeper, and laborer. Id. at 39. The ALJ proceeded to step five,

  considering testimony from a vocational expert ("VE") who indicated that an individual with

  Claimant's age, education, work experience, and RFC would be able to perform several jobs that

  exist in significant numbers in the national economy, such as a routing clerk, folding machine

  operator, and mail clerk. Id. at 40. Based on these findings, the ALJ concluded that Claimant

  was not disabled. Id. at 41.

                                            IV. Discussion

         The central issue is whether substantial evidence supports the ALJ's determination that

  Claimant is not disabled. Claimant asserts two arguments for reversing the ALJ's decision: (1)

  the ALJ failed to properly address Social Security Rule 16-3p and ignored Claimant's subjective

  symptoms; and (2) the ALJ failed to build an accurate and logical bridge for her RFC

  determination. Both arguments are addressed, in turn, below.

         A. Claimant's Subjective Statements

         Claimant contends that the ALJ's conclusion that "claimant's statements concerning the

  intensity, persistence and limiting effects of [his] symptoms are not entirely consistent with the

  medical evidence and other evidence in the record," [Dkt. 6-2 at 35], fails because the ALJ

  ignores Claimant's subjective symptoms. The Court agrees.

          Under Social Security Rule 16-3p, "[the ALJ] must consider whether there is an

  underlying medically determinable physical or mental impairment(s) that could reasonably be

  expected to produce an individual's symptoms." Social Security Rule 16-3p at *3. Once




                                                   5
Case 1:19-cv-01741-MJD-JRS Document 17 Filed 07/07/20 Page 6 of 14 PageID #: 1334




  established, the ALJ must "evaluate the intensity and persistence of those symptoms to determine

  the extent to which the symptoms limit an individual's ability to perform work-related

  activities." Id.

          Social Security Rule 16-3p, which rescinded Social Security Rule 96-7p on March 28,

  2016, requires that the ALJ assess a claimant's subjective symptoms, but not his credibility. Id.

  at *2. The "change in wording is meant to clarify that [ALJ's] aren't in the business of

  impeaching claimants' character; obviously [ALJ's] will continue to assess the credibility of

  pain assertions by applicants, especially as such assertions often cannot be either credited or

  rejected on the basis of medical evidence." Cole v. Colvin, 831 F.3d 411, 412 (7th Cir.

  2016) (emphasis in original); see also Hall v. Colvin, 778 F.3d 688, 691 (7th Cir. 2015) (noting

  that an ALJ erred in "her belief that complaints of pain, to be credible, must be confirmed by

  diagnostic tests"). At stage two of the Social Security Rule 16-3p analysis, the ALJ considers the

  Claimant's alleged symptoms in light of the claimant's daily activities; the location, duration,

  frequency, and intensity of pain or other symptoms; precipitating and aggravating factors; the

  type, dosage, effectiveness, and side effects of medication; treatment other than medication for

  relief of pain; and other measures taken to relieve pain. 20 C.F.R. § 416.929(c)(3).

          The following is the only explanation given by the ALJ for her rejection of Claimant's

  statements:

          The claimant's conservative treatment and noncompliance with recommended
          treatment suggests that his impairments are not as severe as he alleges. While the
          claimant takes prescription medication and attended physical therapy, he has not
          reported any additional treatment for his impairments, including continued
          physical therapy, use of a TENS unit, nerve blocks or surgery. In addition, he was
          noncompliant with physical therapy appointments. Moreover, there is no
          indication in the record that the claimant's treating physicians have recommended
          any greater treatment modalities. The claimant's conservative treatment suggests
          that his physical pain is not as severe as he alleges.




                                                   6
Case 1:19-cv-01741-MJD-JRS Document 17 Filed 07/07/20 Page 7 of 14 PageID #: 1335




  [Dkt. 6-2 at 37.] The ALJ concluded that "claimant's medically determinable impairments could

  reasonably be expected to cause the alleged symptoms; however, the claimant's statements

  concerning the intensity, persistence and limiting effects of these symptoms are not entirely

  consistent with the medical evidence and other evidence in the record." Id. at 35.

         The Seventh Circuit has "repeatedly held that although an ALJ does not need to discuss

  every piece of evidence in the record, the ALJ may not analyze only the evidence supporting her

  ultimate conclusion while ignoring the evidence that undermines it." Moore v. Colvin, 743 F.3d

  1118, 1123 (7th Cir. 2014) (citing Terry v. Astrue, 580 F.3d 471, 477 (7th Cir. 2009); Myles v.

  Astrue, 582 F.3d 672, 678 (7th Cir. 2009); Arnett v. Astrue, 676 F.3d 586, 592 (7th Cir. 2012)).

  "The ALJ must confront the evidence that does not support her conclusion and explain why that

  evidence was rejected." Moore, 743 F.3d at 1123 (citing Indoranto v. Barnhart, 374 F.3d 470,

  474 (7th Cir. 2004)).

         According to the 2015 Disability Determination Explanation conducted by the State

  Agency medical consultants, Dr. M. Brill and Dr. William A. Shipley, when Claimant filed his

  initial application on April 27, 2015, he alleged that he could no longer work due to his bipolar

  disorder with psychotic features, panic disorder with agoraphobia, and antisocial personality

  disorder. [Dkt. 6-3 at 2.] Claimant reported in his 2015 Function Report that his mental

  impairments resulted in problems with his memory, completing tasks, concentration, and his

  ability to get along with others. [Dkt. 6-6 at 36.] In the Function Report, Claimant reported that

  his foot and back injuries impacted his ability to lift, bend, stand, and walk. Id. at 58. On March

  26, 2018, Claimant testified that he had trouble with raising his arms above his head when

  getting dressed due to his neck pain, stating that he tries "to wear buttoned up shirts because it's

  easier to put on than something over the top of [his] head like a sweatshirt." [Dkt. 6-2 at 63-64.]




                                                    7
Case 1:19-cv-01741-MJD-JRS Document 17 Filed 07/07/20 Page 8 of 14 PageID #: 1336




  Claimant testified that his neck pain caused problems and stated, "if I go to look to the right, I

  turn my body." Id. at 72. Claimant testified that he has headaches that interfered with his ability

  to function approximately two to three times per week, and when asked what he does for relief,

  Claimant stated, "I take a strap that I had in my house robe and tie it real tight around my head

  and take medicine, my pain medicine and then I'll lay down." Id. at 74. Claimant testified that

  due to his back and foot pain, he is unable to perform a job that required either sitting or standing

  for two hours without lying down, even with a ten-to-fifteen-minute break. Id. at 69. Claimant

  testified that he had lost jobs due to his interactions with supervisors and coworkers. Id. at 77.

  Claimant additionally reported that he suffered from nervousness and mood swings. [Dkt. 6-9 at

  20.] On October 4, 2017, in the Physical Therapy Progress Note & Plan of Care report, Claimant

  stated that his pain was aggravated when he sleeps, and that coughing and sneezing increased his

  neck pain. [Dkt. 6-14 at 42.] Claimant further opined that he tried to brace his neck when he

  sneezed, and that he used heat to relieve these factors. Id. In the 2015 Mental Status

  Examination, Claimant reported that he feels paranoid and that he boarded up his windows with

  little slots in them so that he can peek out. [Dkt. 6-9 at 21.] The ALJ failed to address any of the

  above testimony regarding the limitations of Claimant's subjective symptoms when drawing her

  conclusion.

         Claimant also argues that the ALJ impermissibly misstates the limitations he has in

  conducting his daily living activities in her "paragraph B" analysis of the mental disorders

  listings by stating that Claimant is "able to watch movies, collect new[s] clippings, read, shop in

  stores, and use public transportation." [Dkt. 8 at 4, 19.] The Seventh Circuit has previously

  explained that "a person's ability to perform daily activities, especially if that can be done only

  with significant limitations, does not necessarily translate into an ability to work full-time."




                                                    8
Case 1:19-cv-01741-MJD-JRS Document 17 Filed 07/07/20 Page 9 of 14 PageID #: 1337




  Roddy v. Astrue, 705 F.3d 631, 639 (7th Cir. 2013). Claimant testified that he does not have a

  driver's license and he suffers an anxiety attack every time he gets on a bus, stating it "restricts

  [his] breathing," and makes his "heart race[ ] real bad." [Dkt. 6-2 at 52, 78.] Claimant testified

  that he only goes to the store when he has to, and that he tries to "either get there early or later

  when there's not as many people out." Id. at 59. Claimant testified that he does not like crowds

  because he feels that people want to harm him. Id. at 77. Claimant further testified that he has a

  history of incarceration for being in "fights and things of that nature," and that his efforts to

  avoid those situations contribute to him staying at home. Id. at 79. The ALJ failed to address

  any of this testimony when explaining her RFC determination.

         Finally, Claimant argues that the ALJ's analysis suggesting that his impairments are not

  as severe as he alleges due to his conservative treatment history and noncompliance with

  recommended treatment is unsound. If an individual's symptoms are inconsistent with the

  evidence in the record on the basis that the frequency or extent of the treatment sought is not

  comparable with the degree of the individual's subjective complaints, the ALJ is required to

  consider the possible reasons the individual did not comply with treatment or seek treatment

  consistent with the degree of his complaints. See Social Security Rule 16-3p; Thomas v. Colvin,

  534 F. App'x 546, 552 (7th Cir. 2013) ("an ALJ must consider reasons for a claimant's lack of

  treatment (such as an inability to pay) before drawing negative inferences about the claimant's

  symptoms."). When the ALJ rejects the explanation for a claimant's noncompliance with

  treatment, the ALJ must explain why the explanation provided is invalid. See Myles, 582 F.3d at

  677. Additionally, "the agency has expressly endorsed the inability to pay as an explanation

  excusing a claimant's failure to seek treatment." Roddy, 705 F.3d at 638. Although the ALJ

  questioned Claimant about whether his neck and spine specialists provided assistance in reducing




                                                     9
Case 1:19-cv-01741-MJD-JRS Document 17 Filed 07/07/20 Page 10 of 14 PageID #: 1338




  his neck and back pain, [Dkt. 6-2 at 61], the ALJ failed to examine all of the relevant record

  evidence in her explanation as to why Claimant's conservative treatment and noncompliance was

  unjustified.

         According to the 2012 Department of Correction report, Claimant took medication to

  decrease his mental illness symptoms while he was incarcerated between 2007 and 2012, and

  that upon his release, Claimant scheduled to follow-up with Meridian Mental Health Center.

  [Dkt. 6-15 at 5.] According to the Progress Note from Meridian Services on July 24, 2015,

  Claimant asked his therapist, Dr. Maria Willey, if he had been referred to a psychiatrist, and

  stated that he "needs meds," to which the therapist stated that he was on a waiting list due to the

  great demand for services. [Dkt. 6-10 at 28.] Dr. Willey noted that Claimant had refused to pay

  for rendered services, and when asked about it, Claimant stated, "I don't have money. I have $2

  in my pocket right now." Id. When Claimant was asked by the ALJ if seeing a counselor at

  Meridian Services helped his mental health, Claimant testified, "it seemed to help me talk with

  somebody," but that he "had to build the trust issue back up with each counselor" because he was

  rarely able to see the same counselor each time. [Dkt. 6-2 at 58.] When asked if he was seeing a

  psychiatrist, Claimant stated, "I was at the Meridian Service and then they turned against me and

  they turned me in to the Atlas Collection for some money that I owed, and I think they're out to

  conspire in with them as well." Id. at 56. Claimant further opined that he had unpaid bills at

  Meridian Services, and that "they're out to get me for some money and I thought my insurance

  was taking care of it. And they never told me any different." Id. at 76. Claimant further stated,

  "I got into it with the psychiatrist because I felt like he was trying to take over control of my

  mind and the way I persee [phonetic] where I was seeing things." Id. Claimant noted that he had

  missed physical therapy appointments due to the weather, lack of transportation, and pain. [Dkt.




                                                   10
Case 1:19-cv-01741-MJD-JRS Document 17 Filed 07/07/20 Page 11 of 14 PageID #: 1339




  6-6 at 90.] Additionally, Claimant testified that he could not afford to visit a doctor for his foot

  injury. [Dkt. 6-2 at 61-62.] The ALJ failed to discuss why she rejected the record evidence that

  provides an explanation for Claimant's noncompliance with treatment for his disabling mental

  limitations and physical limitations.

         The ALJ also impermissibly infers that because there is no indication in the record that

  Claimant's treating physicians have recommended any greater treatment modalities, Claimant's

  symptoms are not as severe as he alleges. [Dkt. 6-2 at 37.] The ALJ further reasoned that

  "[Claimant] has not reported any additional treatment for his impairments, including continued

  physical therapy, use of a TENS unit, nerve blocks or surgery." [Dkt. 6-2 at 37.] The Seventh

  Circuit has repeatedly held that the ALJ "may not 'play doctor' by using his own lay opinions to

  fill evidentiary gaps in the record." Chase v. Astrue, 458 F. App'x 553, 557 (7th Cir. 2012)

  (citations omitted); see also Hill v. Colvin, 807 F.3d 862, 868 (7th Cir. 2015) (noting that the

  ALJ's conclusion unsupported by medical evidence amounted to her improperly "playing

  doctor"). Claimant was first prescribed Gabapentin and referred to physical therapy for his neck

  pain on September 11, 2017. [Dkt. 6-12 at 21.] After multiple sessions of physical therapy that

  provided him no relief, Claimant's physician increased his dosage of Gabapentin and scheduled

  him to see a neurosurgeon on February 26, 2018. Id. at 4. Claimant noted that he withstood

  physical therapy long enough to realize that it was not going to be effective enough to dismiss

  the pain. [Dkt. 6-6 at 88.] Claimant testified that he is currently waiting to have injections in

  his spine, but that he must go back to the doctor twice before they will do the injections on April

  3, 2018. [Dkt. 6-2 at 57.] Claimant has clearly tried all options for remediation of his pain and is

  still making continuous efforts to treat his symptoms. The ALJ points to no medical evidence in

  the record that suggests how continued physical therapy, use of a TENS unit, nerve blocks or




                                                   11
Case 1:19-cv-01741-MJD-JRS Document 17 Filed 07/07/20 Page 12 of 14 PageID #: 1340




  surgery would alleviate Claimant's disabling pain. The ALJ failed to examine relevant record

  evidence when concluding that Claimant's conservative treatment history indicates that his

  symptoms are not as severe as he alleges. See Thomas v. Colvin, 534 F. Appx. 546, 551–52 (7th

  Cir. 2013) (rejecting an ALJ's explanation that the claimant's "conservative treatment" was not

  what "one would expect" for someone with disabling pain, where the claimant had made

  "continuous efforts" to treat her back pain).

         For all of these reasons, the ALJ failed to consider and analyze the relevant factors when

  evaluating Claimant's allegations of his disabling subjective symptoms. This failure should be

  remedied on remand.

         B. RFC Assessment

         Claimant contends that the ALJ's RFC determination is flawed because she "failed to

  sufficiently articulate the assessment of the evidence to assure us that [s]he considered the

  important evidence and to enable us to trace the path of reasoning." [Dkt. 8 at 26.] Claimant

  further contends that, due to this failure, the hypothetical question posed to the VE is

  fundamentally flawed, and that the ALJ's decision that Claimant can adjust to other work in the

  economy cannot stand. Id. at 4.

         An individual's residual functional capacity is the most that they can still do despite their

  limitations. 20 C.F.R. § 416.945. The ALJ will assess a claimant's residual functional capacity

  based on all the relevant evidence in the case record, including descriptions and observations of

  claimant's limitations resulting from his symptoms, such as pain. Id. The ALJ "must consider

  the combined effects of all of the claimant's impairments, even those that would not be

  considered severe in isolation." Terry v. Astrue, 580 F.3d 471, 477 (7th Cir. 2009). The Court

  "cannot uphold an administrative decision that fails to mention highly pertinent




                                                   12
Case 1:19-cv-01741-MJD-JRS Document 17 Filed 07/07/20 Page 13 of 14 PageID #: 1341




  evidence." Parker v. Astrue, 597 F.3d 920, 921 (7th Cir. 2010). Additionally, the ALJ may not

  analyze only the evidence that supports her ultimate conclusion; if contrary evidence exists, the

  ALJ must confront it and explain why it was rejected. Moore, 743 F.3d at 1123.

         The ALJ concluded that Claimant had the RFC to perform light work, except:

         [N]ever climbing ladders, ropes or scaffolds; occasionally climbing ramps and
         stairs, balancing, stooping, kneeling, crouching, and crawling; should avoid
         hazards such as unprotected heights and dangerous moving machinery; able to
         understand, carry out, and remember simple, routine, repetitive tasks with no
         production rate pace and with only occasional simple work-related
         decisionmaking; can maintain attention and concentration for two-hour intervals;
         could respond appropriately to occasional changes in the workplace; could have
         occasional interaction with supervisors apart from what is necessary for general
         instruction, task completion, or training; occasional interaction with coworkers;
         no tandem tasks; no interaction with the general public; could have occasional
         overhead reaching with the dominant upper extremity; frequent handling and
         fingering with the dominant upper extremity; frequent movement of the neck; and
         frequent exposure to extreme cold and wetness.

  [Dkt. 6-2 at 34.] On February 15, 2018, Claimant reported to his treating physician, Dr. Murat

  Gonulalan, that his pain in his neck is "burning and sharp," and that he could not lift or turn his

  head. [Dkt. 6-12 at 3.] Claimant testified that he lost jobs due to his interactions with

  supervisors and coworkers. [Dkt. 6-2 at 77.] Claimant also reported that he suffered from

  nervousness and mood swings. [Dkt. 6-9 at 20.] Additionally, Claimant testified that he is

  unable to perform a job that required either sitting or standing for two hours without lying down,

  even if he was able to take a ten-to-fifteen-minute break. [Dkt. 6-2 at 69.] On the 2016

  Psychiatric Assessment by Meridian Services, Claimant reported having a history of significant

  outbursts of anger. [Dkt. 6-10 at 7.] The ALJ failed to discuss this inconsistent evidence and

  articulate how these inconsistencies were considered when making her RFC determination and in

  the hypothetical question she posed to the VE. On remand, the ALJ should explain how she

  assessed the relevant evidence that is inconsistent with her RFC determination.




                                                   13
Case 1:19-cv-01741-MJD-JRS Document 17 Filed 07/07/20 Page 14 of 14 PageID #: 1342




                                         V. Conclusion

         For the reasons stated above, the Commissioner's decision is REVERSED and

  REMANDED for further proceedings.

         SO ORDERED.



         Dated: 7 JUL 2020




  Distribution:

  Service will be made electronically on all
  ECF-registered counsel of record via email
  generated by the Court's ECF system.




                                               14
